                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BILL LIETZKE,                                      Case No. 3:18-cv-06196-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER REOPENING THE CASE;
                                                  v.
                                   9                                                        ORDER TO SHOW CAUSE

                                  10     CITY OF MONTGOMERY, et al.,                        Re: Dkt. No. 12
                                                        Defendants.
                                  11

                                  12          This suit was previously dismissed because plaintiff Bill Lietzke did not comply with
Northern District of California
 United States District Court




                                  13   Magistrate Judge Joseph C. Spero’s order to file a signed in forma pauperis (“IFP”) application or

                                  14   pay the filing fee. Dkt. Nos. 8, 11. Lietzke has since filed a signed IFP application which was

                                  15   dated December 14, 2018 but which was not filed with the Court until after my Order. See Dkt.

                                  16   No. 12. The action is REOPENED. The Clerk is directed to modify the docket accordingly. The

                                  17   order of dismissal is VACATED. Dkt. No. 11.

                                  18          According to the complaint, Lietzke resides in Montgomery, Alabama, and the events at

                                  19   issue took place in Montgomery, Alabama. No later than March 6, 2019, Lietzke is ORDERED

                                  20   TO SHOW CAUSE why this case falls within this Court’s jurisdiction and why venue is proper in

                                  21   the Northern District of California. Specifically, Lietzke is ordered to show why this case should

                                  22   not be dismissed or transferred to the United States District Court for the Middle District of

                                  23   Alabama.

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 20, 2019

                                  26
                                  27
                                                                                                    William H. Orrick
                                  28                                                                United States District Judge
